





EXHIBIT 10.16













ASSIGNMENT AND ASSUMPTION AGREEMENT

























THIS SPACE RESERVED FOR RECORDING DATA

RETURN TO:




P.I.N.




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of November 4, 2005 (this
“Agreement”), between MGE POWER ELM ROAD, LLC, a Wisconsin limited liability
company (the “Assignor”) and MADISON GAS AND ELECTRIC COMPANY, a Wisconsin
corporation (the “Assignee”).

W I T N E S S E T H :

WHEREAS, Wisconsin Electric Power Company (“Wisconsin Electric”), as Grantor,
Assignor, as a Grantee, and Wisconsin Public Power Inc., also as a Grantee, have
entered into a certain Easement and Indemnification Agreement dated December 17,
2004, for Elm Road Generating Station Unit 1 recorded in the Register of Deeds
for Milwaukee County at Deed Book _____, Page ____ and the Register of Deeds for
Racine County at Deed Book ___, Page ____ (the “Easement Agreement”); and

WHEREAS, the parties hereto desire to effect (a) the assignment by the Assignor
to the Assignee of all of the right, title and interest of the Assignor in,
under and with respect to, the Easement Agreement and the real estate interests
referenced therein, and (b) the assumption by the Assignee of the obligations of
the Assignor accruing thereunder; and











WHEREAS, Section 8.1 of the Easement Agreement permits such assignment and
assumption under the terms and conditions thereof;

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto do hereby agree as follows:

Section 1.

Assignment.

Effective as of the date hereof (the “Transfer Date”), the Assignor hereby
irrevocably sells, assigns, transfers and conveys to the Assignee all of its
right, title and interest in, to and under the Easement Agreement and the real
estate interests referenced therein, being with regard to the Land more
particularly described in Exhibit A attached hereto, Parcel 1, Parcel 2 and the
Retained Land all as more particularly described in Exhibit B attached hereto,
the New Common Facilities Easement Area more particularly described in Exhibit C
attached hereto, and the Access Easement Area more particularly described in
Exhibit D attached hereto, and all other documents, agreements and instruments
executed and delivered by the Assignor and the other parties thereto in
connection with the Easement Agreement.

Section 2.

Assumption.

On and as of the Transfer Date, the Assignee hereby accepts the assignment set
forth in Section 1 hereof, and assumes all of the obligations, liabilities and
duties of the Assignor under the Easement Agreement (such assumed obligations,
as may be amended, supplemented, revised or restated at any time and from time
to time, being defined as the “Assumed Obligations”) and confirms that it shall
be deemed a party to the Easement Agreement as if it were named as a Grantee
therein, and effective on and as of the Transfer Date, the Assignor shall have
no further duty, obligation, liability or burden under the Easement Agreement or
other contract, agreement, document or other instrument relating thereto, but
only for so long as this Agreement is in effect.  

Section 3.

Consideration.

In consideration of the assignment to the Assignee hereunder, Assignee agrees to
pay Assignor an annual fee (the “Annual Fee”) of FIFTEEN THOUSAND and 00/100
DOLLARS ($15,000.00).  The Annual Fee shall be payable on the Transfer Date and
on or before the anniversary date of the Transfer Date for so long as this
Agreement shall remain in effect.  If applicable, the Annual Fee shall be
prorated for the first and/or last years of the term of this Agreement.
 Provided, however, that in the event the Annual Fee as defined in the Easement
Agreement is recalculated pursuant to the provisions of Section 4.1 of the
Easement Agreement, the Annual Fee hereunder shall be deemed readjusted to be
equal to the Annual Fee as recalculated under the Easement Agreement, and shall
be payable in accordance therewith.

Section 4.

Term.

This Agreement shall be effective from the Transfer Date and shall terminate on
the date that: Assignee shall no longer be either an owner or a lessee of an
undivided interest in the Unit 1 Facility (as defined in the Easement
Agreement).





-2-




Section 5.

Assignee Representations and Warranties.

The Assignee hereby represents and warrants to the Assignor that as of the
Transfer Date:

(a)

it is a corporation duly organized, validly existing and in good standing under
the laws of Wisconsin, and has the full corporate power, authority and legal
right under the laws of such jurisdiction to conduct its business as presently
conducted and to enter into and perform its obligations under this Agreement and
to perform the Assumed Obligations;

(b)

it has duly authorized, executed and delivered this Agreement, and its
performance of this Agreement and the Assumed Obligations have been duly
authorized and constitute legal, valid and binding obligations of the Assignee,
enforceable against the Assignee in accordance with their terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
rehabilitation, liquidation, conservation, dissolution, moratorium or similar
laws affecting the rights of creditors generally (including the rights of
creditors of insurance companies) and by general principles of equity
(regardless of whether enforcement is pursuant to a proceeding in equity or at
law);

(c)

the execution, delivery and performance by the Assignee of this Agreement and
the performance of the Assumed Obligations are not in violation of its
organizational documents and do not and will not contravene the provisions of,
or constitute a default under, any material indenture, agreement, long-term
lease, license or other agreement or instrument to which the Assignee is a
party;

(d)

neither the execution and delivery by the Assignee of this Agreement nor the
performance by the Assignee of any of the Assumed Obligations require the
Assignee to obtain the consent or approval of, give prior notice to, register
with, or take any other action with respect to, any governmental authority or
register with or take any other action with respect to any applicable law (other
than in the normal course of business) (provided that no representation or
warranty is made as to any applicable law to the extent the Assignee may be
subject thereto as a result of the activities of the Assignor as a Grantee);

(e)

there are no pending or, to the knowledge of the Assignee, threatened actions,
suits or proceedings against or affecting the Assignee or any of its property
before or by any court or administrative agency in respect of this Agreement,
which if adversely determined, will materially adversely affect the financial
condition, business or operations of the Assignee or the ability of the Assignee
to perform the Assumed Obligations.

Section 6.

Assignor Representations and Warranties.

The Assignor hereby represents and warrants to the Assignee that as of the
Transfer Date:

(a)

it is a limited liability company duly organized, validly existing and in good
standing under the laws of Wisconsin, and has the full corporate power,
authority and legal right under the laws of such jurisdiction to conduct its
business as presently conducted and to enter into and perform its obligations
under this Agreement;





-3-




(b)

it has duly authorized, executed and delivered this Agreement and the Easement
Agreement, and its performance of this Agreement and the Easement Agreement have
been duly authorized and constitute legal, valid and binding obligations of the
Assignor, enforceable against the Assignor in accordance with their terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, rehabilitation, liquidation, conservation, dissolution,
moratorium or similar laws affecting the rights of creditors generally
(including the rights of creditors of insurance companies) and by general
principles of equity (regardless of whether enforcement is pursuant to a
proceeding in equity or at law);

(c)

the execution, delivery and performance by the Assignor of this Agreement and
the Easement Agreement is not in violation of its organizational documents and
does not and will not contravene the provisions of, or constitute a default
under, any material indenture, agreement, long-term lease, license or other
agreement or instrument to which the Assignor is a party;

(d)

the execution and delivery by the Assignor of this Agreement and the Easement
Agreement does not require the Assignor to obtain the consent or approval of,
give prior notice to, register with, or take any other action with respect to,
any governmental authority or register with or take any other action with
respect to any applicable law (other than in the normal course of business)
(provided that no representation or warranty is made as to any applicable law to
the extent the Assignor may be subject thereto as a result of the activities of
the Assignee);

(e)

there are no pending or, to the knowledge of the Assignor, threatened actions,
suits or proceedings against or affecting the Assignor or any of its property
before or by any court or administrative agency in respect of this Agreement,
which if adversely determined, will materially adversely affect the financial
condition, business or operations of the Assignor or the ability of the Assignor
to perform its obligations hereunder.

Section 7.

Assignor’s Right To Grant Security Interests in This Agreement.

Assignor shall have the right to assign as collateral, encumber, pledge or
hypothecate its interest in this Agreement in favor of or to any lender
providing financing to the Assignor.  To the extent appropriate, the terms and
provisions of Sections 8.6(a) and (b) of the Easement Agreement shall apply to
any such collateral assignment, encumbrance, pledge or hypothecation.

Section 8.

General Indemnity.

(a)

Each party hereto (an “Indemnifying Party”) shall indemnify the other party
hereto, their respective officers, directors, employees, representatives and
agents (each an “Indemnitee”) from, and hold each of them harmless against, any
and all claims that may at any time be imposed on, asserted against or incurred
by any Indemnitee as a result of, or arising out of, or in any way related to
(a) the execution, delivery or performance by the Indemnifying Party of this
Agreement, (b) any breach or default by the Indemnifying Party of any of its
covenants or representations and warranties under this Agreement, (c) any
violation by the Indemnifying Party of any applicable law or Government
approval, and (d) any liability to any person arising out of the management,
use, control, ownership or operation, as the case may be, by the Indemnifying





-4-




Party of Unit 1 and/or the Unit 1 Facility, or the Elm Road Site (all as such
terms are defined in the Easement Agreement); provided, however, that in no
event shall an Indemnitee be indemnified for any such claims caused by reason of
the gross negligence or willful misconduct of such Indemnitee.  

(b)

The provisions of this Section 8 shall survive the expiration, early termination
or surrender of this Agreement.

Section 9.

Indemnification Procedures.

(a)

Cooperation Regarding Claims.  If any Indemnitee receives notice or has
knowledge of any such claim that may result in a claim for indemnification by
such Indemnitee against an Indemnifying Party pursuant to this Section 9, such
Indemnitee shall as promptly as possible give the Indemnifying Party notice of
such claim, including a reasonably detailed description of the facts and
circumstances relating to such claim, a complete copy of all notices, pleadings
and other papers related thereto, and in reasonable detail the basis for its
claim for indemnification with respect thereto.  Failure to promptly give such
notice or to provide such information and documents shall not relieve the
Indemnifying Party from the obligation hereunder to respond to or defend the
Indemnitee against such claim unless such failure shall materially diminish the
ability of the Indemnifying Party to respond to or to defend the Indemnitee
against such claim.  The Indemnifying Party, upon its acknowledgment in writing
of its obligation to indemnify the Indemnitee in accordance with this Section 9
shall be entitled to assume the defense or to represent the interest of the
Indemnitee, as the case may be, with respect to such claim, which shall include
the right to select and direct legal counsel and other consultants, appear in
proceedings on behalf of such and to propose, accept or reject offers of
settlement, all at its sole cost.  If and to the extent that any claim is other
than for money damages, then (i) the terms of the foregoing sentence shall not
apply, (ii) pursuant to the terms of Article 7 of the Easement Agreement,
Wisconsin Electric shall be entitled to assume the defense with respect to such
claim, which shall include the right to select and direct legal counsel and
other consultants, and (iii) any settlement will be subject to the reasonable
approval of the Indemnifying Party.  Nothing herein shall prevent an Indemnitee
from retaining its own legal counsel and other consultants and participating in
its own defense at its own cost and expense.  The parties hereto shall cooperate
with each other in any notification to insurers.  

(b)

Limitation on Liability.  Notwithstanding any provision in this Agreement to the
contrary, no party hereto shall be liable under this Agreement for any
consequential or indirect loss or damage, including loss of profit, cost of
capital, loss of goodwill, replacement power, loss of revenue from the sale of
capacity or energy or any other special or incidental damages.

Section 10.

Governing Law.

This Agreement shall in all respects be governed by and construed and
interpreted in accordance with, the laws of the State of Wisconsin.





-5-




Section 11.

Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the assignment and assumption hereunder.

Section 12.

Notices.

All notices and other communications required under the terms and conditions
hereof shall be in writing or shall be produced by a telecommunications device
capable of creating a written record, and any such notice shall become effective
(a) upon personal delivery thereof, including by overnight mail or next business
day or courier service (b) in the case of notice by United States mail,
certified or registered, postage prepaid, return receipt requested, upon receipt
thereof, or (c) in the case of notice by such a telecommunications device, upon
transmission thereof, provided such transmission is promptly confirmed by either
of the methods set forth in clauses (a) or (b) above, in each case addressed as
provided below or to such other address as any party may designate by written
notice to the other parties:

(a)

If to the Assignor, to:

MGE Power Elm Road, LLC

P.O. Box 1231
Madison, WI 53701

Attn:  Manager
Tel:

608-252-7149
Fax:

608-252-4794

(b)

If to the Assignee, to:

Madison Gas and Electric Company

P.O. Box 1231
Madison, WI 53701-1231
Attn:  Chief Financial Officer

Tel:

608-252-7075
Fax:

608-252-7098

Section 13.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.





-6-




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first above written.




 

ASSIGNOR:

 

MGE POWER ELM ROAD, LLC







By: /s/ Jeffrey C. Newman

Name: Jeffrey C. Newman

Title:  Manager

    




By: /s/ Kristine Euclide

Name: Kristine Euclide

Title: Manager

    

ASSIGNEE:

 

MADISON GAS AND ELECTRIC COMPANY







 

By: /s/ Terry A. Hanson

Name:  Terry A. Hanson

Title:  Chief Financial Officer

    




By: /s/ Jeffrey C. Newman

Name:  Jeffrey C. Newman

      Title: Vice President and Treasurer







STATE OF WISCONSIN

)


) ss
COUNTY OF DANE

)

Personally came before me this 4th day of November, 2005, the above-named
Jeffrey C. Newman, a Manager of MGE Power Elm Road, LLC, and Kristine Euclide,
the Manager, to me known to be the persons who executed the foregoing instrument
and acknowledged the same on behalf of said company.


Notary Public, State of Wisconsin


My Commission:  

















STATE OF WISCONSIN

)


) ss
COUNTY OF DANE

)

Personally came before me this 4th day of November, 2005, the above-named
Terry A. Hanson, the Chief Financial Officer of Madison Gas and Electric
Company, and Jeffrey Newman, the Vice President and Treasurer, to me known to be
the persons who executed the foregoing instrument and acknowledged the same on
behalf of said corporation.


Notary Public, State of Wisconsin


My Commission:  




This instrument drafted by:

Philip M. Battles, III

Hunton & Williams LLP

1900 K Street, N.W.

Washington, DC  20006














EXHIBIT A

Legal Description of the Land

Parcel Identification Numbers: _________________________

[exh1016001.gif] [exh1016001.gif]


























Area "A"

Being part of the Northwest 1/4 and the Northeast Fractional 1/4 of Section 36,
Town 5 North, Range 22 East and the Northwest Fractional 1/4 of Section 31, Town
5 North, Range 23 East, City of Oak Creek, Milwaukee County, Wisconsin, bounded
and described as follows:




Commencing at the Northwest corner of the aforesaid Northeast Fractional 1/4 of
Section 36; thence N89°49'27'E along the North line of said Northeast Fractional
1/4 of Section 36, 2199.57 feet to a point on the East line of East Oakwood Road
as delineated by the aforesaid City of Oak Creek, said point also being a
meander corner on said North line and the point of beginning; thence S21°09'39"E
along a meander line, 1210.79 feet to a meander corner on the East line of said
Northeast Fractional 1/4 of Section 36; thence S25°43'15"E along a meander line,
1669.86 feet to a point on the East line of East Elm Road as delineated by the
aforesaid City of Oak Creek, said point also being a meander corner on the South
line of the aforesaid Northwest Fraction 1/4 of Section 31; thence S89°11'23"W
along said South line, 702.85 feet to the Southeast corner of the aforesaid
Northeast Fractional 1/4 of Section 36; thence S89°44'16"W along the South line
of the said Northeast Fractional 1/4 Section 36, 2389.50 feet to a point on the
Easterly line of the Chicago and North Western Transportation Company
right-of-way; thence N21°17'33"W along said Easterly line, 2803.75 feet to an
iron pipe found and a point on the South line of the aforesaid East Oakwood
Road; thence N89°49'19"E along said South line, 194.06 feet to the Westerly line
of Lot 1, Certified Survey Map (C.S.M.) No. 5261; thence S21°17'33"E along said
Westerly line, 911.31 feet to an iron rod found; thence N89°46'47"E along the
South line of said Lot 1, 366.42 feet to a iron rod found; thence N00°40'16"W
along the East line of said Lot 1 and the West line of Lot 2, C.S.M. No. 88,
822.89 feet to a point on the South line of the aforesaid East Oakwood Road,
said point also being the Northwest corner of Lot 2, Certified Survey Map No.
88; thence N89°49'27"E along said South line, 528.00 feet to an iron pipe found;
thence N00°40'16"W along said South line, 27.00 feet; thence N89°49'27"E along
said South line, 1539.27 feet to a point on the aforesaid East line of East
Oakwood Road; thence N00°10'33"W along said East line, 33.00 feet to the point
of beginning, expecting the Southerly 33 feet West of the meander corner
dedicated for road purposes, together with that part of the  aforesaid Northeast
Fractional 1/4 Section 36 and that part of the aforesaid Northwest Fractional
1/4 of Section 31 lying East of the aforesaid meander lines and West of the
Westerly boundary of Lake Michigan.  Containing 193.8592 acres (8,444,507 Sq.
Ft.) more or less of land gross to the Westerly boundary of Lake Michigan,
166.9345 acres (7,271,667 Sq. Ft.) more or less of land net to said meander
lines.  Subject to riparian rights, covenants, conditions, restrictions and
easements of record.




Area "B"

Being part of the Southeast 1/4 Section 36, Town 5, Range 22 East and the
Southwest Fractional 1/4 of Section 31, Town 5 North, Range 23 East, City of Oak
Creek, Milwaukee County, Wisconsin, bounded and described as follows:




Beginning at the Northeast corner of the aforesaid Southeast 1/4 of Section 36;
thence N89°11'23"E along the North line of the aforesaid Southwest Fractional
1/4 of Section 31, 702.85 feet to a meander corner on said North line; thence
S20°44'41"E along a meander line, 2795.19 feet to a meaner corner on the South
line of the aforesaid Southwest Fractional 1/4 of  Section 31; thence
S89°12'43"W along said South line, 1655.56 feet to the Southeast corner of the
aforesaid Southeast 1/4 of Section 36; thence S89°13'29"W along the South line
of said Southeast 1/4, 1346.79 feet to the Easterly line of the Chicago and
North Western Transportation Company right-of-way; thence N21°17'33"W along said
Easterly line, 750.00 feet; thence continuing along said Easterly line,
N51°17'33"W, 100 feet; thence continuing along said Easterly line, N21°17'33"W,
2009.95 feet to a point on the North line of the aforesaid Southeast











1/4 of Section 36; thence N89°44'16"E along said North line, 2389.50 feet to the
point of beginning, excepting the Northerly 33 feet West of the meander corner
dedicated for road purposes, together with that part of the aforesaid Southwest
Fractional 1/4 of Section 31 lying East of the aforesaid meander line and West
of the Westerly boundary of Lake Michigan. Containing 241.3945 acres (10,515,143
Sq. Ft.) more or less of land gross to the Westerly boundary of Lake Michigan,
182.5011 acres (7,949,748 Sq. Ft.) more or less of land net to said meander
line.  Subject to riparian rights, covenants, conditions, restrictions and
easements of record.




Area "C"

Being part of the Northeast 1/4 of Section 1, Town 4 North, Range 22 East and
the North Fractional 1/2 of Section 6, Town 4 North, Range 23 East, Town of
Caledonia, Racine County, Wisconsin, bounded and described as follows:




Beginning at the Northeast corner of the aforesaid Northeast 1/4 of Section 1;
thence N89°12'43"E along the North line of the aforesaid North Fractional 1/2 of
Section 6, 1655.55 feet to a meander corner on said North line; thence
S20°46'04"E along a meander line, 1472.36 feet to a point on the North line of
the South 80 acres of said North Fractional 1/2 of Section 6; thence S85°31'53"W
along said North line, 2162.64 feet to a point on the East line of the aforesaid
Northeast 1/4 of Section 1, said point being 1522.57 feet South of the Northeast
corner of the aforesaid Northeast 1/4 of Section 1 as measured along said East
line; thence S00°48'20"E along said East line, 1119.17 feet to the Southeast
corner of said Northeast 1/4 of Section 1; thence N88°30'37"W along the South
line of said Northeast 1/4 of Section 1, 419.49 feet to a point on the Easterly
line of the Chicago and North Western Transportation Company right-of-way;
thence N21°17'33"W along said Easterly line, 2684.25 feet; thence continuing
along said Easterly line, N68°42'27"E, 50.00 feet; thence continuing along said
Easterly line, N21°17'33"W, 100.00 feet to a point on the North line of said
Northeast 1/4 of Section 1; thence N89°13'29"E along said North line, 1346.79
feet to the point of beginning, together with that part of the aforesaid North
Fractional 1/2 of Section 6 lying East of the aforesaid meander line, North of
the aforesaid North line of the South 80 acres and West of the Westerly boundary
of Lake Michigan.  Containing 139.1991 acres (6,063,511 Sq. Ft.) more or less of
land gross to the Westerly boundary of Lake Michigan, 118.7895 acres (5,174,472
Sq. Ft.) more or less of land net to said meander line. Subject to riparian
rights, covenants, conditions, restrictions and easements of record.




Area "D"

Being part of the Southeast 1/4 of Section 1, Town 4 North, Range 22 East and
the South Fractional 1/2 of Section 6, Town 4 North, Range 23 East, Town of
Caledonia, Racine County, Wisconsin, bounded and described as follows:




Beginning at the Northeast corner of the aforesaid Southeast 1/4 of Section 1;
thence N85°31'53"E along the North line of the aforesaid South Fractional 1/2 of
Section 6, 2560.72 feet to a meander line intersecting said North line; thence
S20°46'04"E along said meander line, 292.10 feet to a meander corner on the
North and South 1/4 line of said South Fractional 1/2 of Section 6; thence
S30°47'21"E along a meander line, 2627.79 feet to a meander corner on the




South line of said South Fractional 1/2 of Section 6; thence S85°36'59"W along
said South line, 1329.18 feet to the South of said South Fractional 1/2 of
Section 6; thence N00°28'53"W along the aforesaid North and South 1/4 line,
1791.96 feet to the South line of the North 12.82 chains of Southwest 1/4 of
said Section 6; thence S85°31'53"W along said South line of the North 12.82
chains, 2647.20 feet to the Easterly line of Tax Key No. 06-013-000, said
Easterly line also being











the Westerly line of Certified Survey map No. 1189; thence S21°16'53"E along
said Easterly line, 1832.97 feet to an iron pipe found and the North line of
Seven Mile Road; thence S85°31'53"W along said North line, 104.47 feet to the
Easterly line of the Chicago and North Western Transportation Company
right-of-way; thence N21°16'53"W along said Easterly line, 2762.36 feet to a
point on the North line of the aforesaid Southeast 1/4 of Section 1; thence
S88°30'37"E along said North line, 419.49 feet to the point of beginning,
together with that part of the aforesaid South Fractional 1/2 of Section 6 lying
East of the aforesaid meander lines and West of the Westerly boundary of Lake
Michigan. Containing 128.6296 acres (5,603,106 Sq. Ft.) more or less of land
gross to the Westerly boundary of Lake Michigan, 96.4971 acres (4,203,413 Sq.
Ft.) more or less of land net to said meander line. Subject to riparian rights,
covenants, conditions, restrictions and easements of record.




Area "E"

Being part of the Northwest 1/4 of the Northwest 1/4 of Section 7, Town 4 North,
Range 23 East, Town of Caledonia, Racine County, Wisconsin, bounded and
described as follows:




Commencing at the Northwest corner of the aforesaid Northwest 1/4 of Section 7;
thence N85°31'54"E along the North line of said Northwest 1/4 of Section 7,
469.66 feet to a point on the Westerly line of the Chicago and North Western
Transportation Company right-of-way; thence S21°21'16"E along said Westerly
line, 34.49 feet to a point on the South line of Seven Mile Road, said point
also being the point of beginning; thence continuing S21°21'16"E along said
Westerly line, 767.80 feet; thence S85°31'54"W, 717.72 feet; thence N00°53'05"W,
parallel to and 33.00 feet East of (as measured at right angles to) the West
line of the aforesaid Northwest 1/4 of Section 7, 736.14 feet to a point on the
aforesaid South line of Seven Mile Road, thence N85°31'54"E along said South
line, 448.68 feet to the point of beginning.   Containing 9.8364 acres (428,473
Sq. Ft.) more or less of land. Subject to covenants, conditions, restrictions
and easements of record.




Area "F"

Being part of the Northeast 1/4 of Section 12, Town 4 North, Range 22 East, Town
of Caledonia, Racine County, Wisconsin, bounded and described as follows:




Commencing at the Northeast corner of the aforesaid Northeast 1/4 of Section 12;
thence S00°53'05"E along the East line of said Northeast 1/4 of Section 12,
144.60 feet; thence N88°40'57"W parallel to the North line of said Northeast 1/4
of Section 12, 33.02 feet to the point of beginning; thence S00°53'05"E parallel
to and 33.00 feet West of (as measured at right angles to) the aforesaid East
line of the Northeast 1/4 of Section 12, 624.60 feet; thence N88°40'57"W, 193.50
feet; thence N00°53'05"W, 624.60 feet; thence S88°40'57"E, 193.50 feet to the
point of beginning. Containing 2.7725 acres (120,768 Sq. Ft.) more or less of
land. Subject to covenants, conditions, restrictions and easements of record.




Area "G"

Being part of the Southeast 1/4 of Section 1, Town 4 North, Range 22 East and
part of the Southwest 1/4 of Section 6, Town 4 North, Range 23 East, Town of
Caledonia, Racine County, Wisconsin, bounded and described as follows:




Commencing at the Southeast corner of the aforesaid Southeast 1/4 of Section 1;
thence N88°40'57" W along the South line of said Southeast 1/4 of Section 1,
572.27 feet; thence N01°19'03" E, 33.00 feet to a point on the North line of
Seven Mile Road (North line being 33.00 feet North of, as measured at right
angles to, the South line of said Southeast 1/4 of Section 1 and the South line
of said Southwest 1/4 of Section 6), said point also being the point











of beginning; thence continuing N01°19'03" E along a West line of Tax Key No.
01-057-003, 308.00 feet; thence N88°40'57" W along a South line of Tax Key No.
01-057-003, 380.02 feet; thence S01°19'03"W along the East line of Tax Key No.
01-053-000, 63.00 feet to an iron rod found; thence N88°40'57"W along the South
line of Tax Key No. 01-053-000, 260.72 feet to a point on the Easterly line of
Douglas Avenue (S.T.H. "32"), thence Northwesterly along said Easterly line and
the arc of a curve to the left, 150.68 feet, radius of 5763.45 feet and a chord
bearing N24°51'09"W, 150.68 feet; thence continuing along said Easterly line
N24°15'37"W, 1007.43 feet to the North line of the South 1/2 of the aforesaid
Southeast 1/4 of Section 1; thence S88°35'47"E along said North line, 1653.44
feet to a point on the Westerly line of the Chicago and North Western
Transportation Company right-of-way; thence S21°16'53"E along said Westerly
line, 1343.29 feet to a point on the aforesaid North line of Seven Mile Road;
thence South 85°31'53" W along said North line, 459.22 feet; thence continuing
along said North line, N88°40'57" W, 570.61 feet to the point of beginning.
Containing 43.5668 acres (1,897,771 Sq. Ft.) more or less of land. Subject to
covenants, conditions, restrictions and easements of record.




Area "H"

Being part of the Southeast 1/4 of Section 1, Town 4 North, Range 22 East, Town
of Caledonia, Racine County, Wisconsin, bounded and described as follows:




Commencing at the Northwest corner of the aforesaid Southeast 1/4 of Section 1;
thence S00°45'44"E along the West line of said Southeast 1/4 of Section 1, 3.23
feet to a point on the Westerly line of Douglas Avenue (S.T.H. "32"), said point
being the point of beginning; thence S38°23'59"E along said Westerly line,
742.73 feet; thence S53°34'18"W along the Northerly line of Lot 1, Certified
Survey Map No. 1833, 354.24 feet; thence S36°25'42"E along the Westerly line of
said Lot 1, 399.14 feet; thence N53°34'18"E along the Southerly line of said Lot
1, 343.76 feet to a point on the aforesaid Westerly line of Douglas Avenue;
thence Southeasterly along said Westerly line and the arc of a curve to the
right, 226.22 feet, radius of 2257.00 feet and a chord bearing S27°07'52"E,
226.12 feet; thence continuing along said Westerly line S24°15'35"E, 254.24 feet
to an iron rod found; thence N88°35'47"W along the South line of the North 1/2
of the aforesaid Southeast 1/4 of Section 1, 880.20 feet to an iron rod found;
thence N00°45'44"W along the aforesaid West line of the Southeast 1/4 of Section
1, 1321.01 feet to the point of beginning. Containing 11.6507 acres (507,506 Sq.
Ft.) more or less of land. Subject to covenants, conditions, restrictions and
easements of record.




Area "J"

Being part of the Northeast 1/4 and the Northwest 1/4 of Section 1, Town 4
North, Range 22 East, Town of Caledonia, Racine County, Wisconsin, bounded and
described as follows:




Beginning at the Northwest corner of the aforesaid Northeast 1/4 of Section 1;
thence N89°39'50"E along the North line of the said Northeast 1/4 of Section 1,
22.27 feet to the Southwest corner of the Southeast 1/4 of Section 36, Town 5
North, Range 22 East, City of Oak Creek, Milwaukee County, Wisconsin; thence
continuing on said North line, N89°13'29"E, 1125.71 feet to a point on the
Westerly line of the Chicago and North Western Transportation Company
right-of-way; thence S21°17'33"E along said Westerly line, 2798.39 feet to a
point on the South line of said Northeast 1/4 of Section 1; thence N88°30'37"W
along said South line, 2023.93 feet to a point on the Easterly line of Douglas
Avenue (S.T.H. "32"); thence N38°21'36"W along said Easterly line, 1680.96 feet;
thence Northwesterly along said Easterly line and the arc of a curve to the
left, 176.96 feet, radius of 5763.00 feet with a chord bearing N39°21'44" W,
176.95 feet; thence N36°51'12"W along said Easterly line, 258.94 feet, thence
continuing along said Easterly line, N43°09'12"W, 155.19 feet, thence continuing
along said Easterly line, N47°56'12"W, 382.34 feet; thence continuing along said
Easterly line,











N44°36'55"W, 697.01 feet to a point on the North line of the aforesaid Northwest
1/4 of Section 1; thence N89°39'50"E along said North line, 2049.83 feet to the
point of beginning. Containing 149.6117 acres (6,517,086 Sq. Ft.) more or less
of land. Subject to covenants, conditions, restrictions and easements of record.




Area "K"

Being part of the Southeast 1/4 and the Southwest 1/4 of Section 36, Town 5
North, Range 22 East, City of Oak Creek, Milwaukee County, Wisconsin, bounded
and described as follows:




Commencing at the Northwest corner of the aforesaid Southeast 1/4 of Section 36;
thence S00°42'13"E along the West line of said Southeast 1/4 of Section 36,
24.75 feet to a point on the South line of East Elm Road, said point also being
the point of beginning; thence continuing on said West line of the Southeast 1/4
of Section 36 and said South line of East Elm Road, S00°42'13"E, 8.25 feet;
thence continuing on said South line, N89°44'16"E, 143.35 feet to a point on the
Westerly line of the Chicago and North Western Transportation Company
right-of-way; thence S21°17'33"E along said Westerly line, 2793.51 feet to a
point on the South line of said Southeast 1/4 of Section 36; thence S89°13'29"W
along said South line, 1125.71 feet to the Southwest corner of said Southeast
1/4 of Section 36; thence S89°39'50"W along the South line of the aforesaid
Southwest 1/4 of Section 36, 22.27 feet to the Northwest corner of the Northeast
1/4 of Section 1, Town 4 North, Range 22 East, Town of Caledonia, Racine County,
Wisconsin; thence continuing S89°39'50"W along said South line, 2049.83 feet to
a point on the Easterly line of South Chicago Road (S.T.H. "32"), said Easterly
line is 33.0 feet Easterly of (as measured at right angles to) the reference
line described in Document No. 6669080; thence N44°36'55"W along said Easterly
line, 25.21 feet; thence continuing along said Easterly line and the arc of a
curve to the right, 1436.73 feet, radius of 1730.06 feet and a chord bearing
N20°49'29.5"W, 1395.80 feet to a point on the North line of the South 1/2 of the
Southwest 1/4 of said Section 36, said North line also being the South line of
lands conveyed by Deed recorded in Volume 118 of Deeds at page 607; thence
N89°40'13"E along said North line, 214.19 feet; thence N06°26'53"E along the
East line of said Deed, 204.93 feet; thence S89°40'13"W along the North line of
said Deed, 214.50 feet to a point on the aforesaid Easterly line of South
Chicago Road; thence Northeasterly along said easterly line and the arc of a
curve to the right, 142.66 feet, radius of 1730.06 feet and a chord bearing
N12°07'05"E, 142.62 feet; thence continuing along said Easterly line,
N14°28'49"E, 367.90 feet; thence continuing along said Easterly line and the arc
of a curve to the left, 611.60 feet, radius of 3307.05 feet and a chord bearing
N09°10'56"E, 610.73 feet to a point on the South line of East Elm Road; thence
N89°40'36"E along said South line, 726.76 feet; thence S00°42'24"E along the
West line of lands conveyed by Deed in Reel 630 of Deeds at image 1338-1339,
363.00 feet; thence N89°40'36"E along the South line of said Deed, 900.00 feet;
thence N00°42'24"W along the East line of said Deed, 363.00 feet to a point on
the aforesaid South line of East Elm Road; thence N89°40'36"E along said South
line, 684.93 feet to the point of beginning. Containing 176.2727 acres
(7,678,439 Sq. Ft.) more or less of land. Subject to covenants, conditions,
restrictions and easements of record.




Area "L"




Being all that part of Lots 1, 2, 3 and 4, Block 16, Oak View Subdivision No. 3,
located in the Northwest 1/4 of Section 36, and that part of the Northeast
Fractional 1/4 of Section 36, all in Town 5 North, Range 22 East, City of Oak
Creek, Milwaukee County, Wisconsin, bounded and described as follows:




Commencing at the Southeast corner of the aforesaid Northwest 1/4 of Section 36;
thence N00°40'16"W along the East line of said Northwest 1/4 of Section 36,
33.00 feet to a point on











the North line of East Elm Road, said point also being the point of beginning;
thence continuing N00°40'16"W along said East line of the Northwest 1/4 of
Section 36 and said North line of East Elm Road, 42.00 feet; thence continuing
along said North line, S89°40'36"W, 474.12 feet to the West line of the
aforesaid Lot 4; thence N00°20'19"W along said West line, 200.00 feet to an iron
pipe found and the North line of the said Lot 4; thence N89°40'36"E along the
North line of the aforesaid Lots 1, 2, 3 and 4, 472.96 feet to the aforesaid
East line of the Northwest 1/4 of Section 36; thence N00°40'16"W along said East
line, 71.94 feet to a point on the Westerly line of the Chicago and North
Western Transportation Company right-of-way; thence S21°17'33"E along said
Westerly line, 336.34 feet to a point on the aforesaid North line of East Elm
Road; thence S89°44'16"W along said North line, 118.46 feet to the point of
beginning. Containing 2.6011 acres (113,303 Sq. Ft.) more or less of land.
Subject to covenants, conditions, restrictions and easements of record.




Area "M"

Being part of the Southeast 1/4 of the Southeast 1/4 of Section 35 and part of
the Southwest 1/4 of the Southwest 1/4 of Section 36, all in Town 5 North, Range
22 East, City of Oak Creek, Milwaukee County, Wisconsin, bounded and described
as follows:




Commencing at the Southeast corner of the aforesaid Southeast 1/4 of Section 35;
thence S89°23'03"W along the South line of said Southeast 1/4 of Section 35,
1311.215 feet; thence N01°00'36"W along the West line of the East 1/2 of said
Southeast 1/4 of Section 35, 24.75 feet to a point on the North line of County
Line Road (North line being 24.75 feet North of, as measured at right angles to,
the South line of said Southeast 1/4 of Section 35 and the South line of said
Southwest 1/4 of Section 36), said point also being the point of beginning;
thence continuing N01°00'36"W along said West line, 1301.17 feet; thence
N89°23'43"E along the North line of the South 1/2 of said Southeast 1/4 of
Section 35, 1302.21 feet to a point on the Westerly line of South Chicago Road
(S.T.H. "32"), said Westerly line is 33.0 feet Westerly of (as measured at right
angles to) the reference line described in Document No. 6669080; thence
Southeasterly along said the Westerly line and the arc of a curve to the left,
1415.39 feet, radius of 1796.06 feet with a chord bearing S19°43'56"E, 1379.05
feet; thence S89°39'50"W along the aforesaid North line of County Line Road,
433.44 feet; thence continuing along said North line, S89°23'03"W, 1311.52 feet
to the point of beginning. Containing 42.5762 acres (1,854,618 Sq. Ft.) more or
less of land. Subject to covenants, conditions, restrictions and easements of
record.




Area "A-B"

Being part of the Northeast Fractional 1/4 and the Southeast 1/4 of Section 36,
Town 5 North, Range 22 East and part of the Northwest Fractional 1/4 and the
Southwest Fractional 1/4 of Section 31, Town 5 North, Range 23 East, City of Oak
Creek, Milwaukee County, Wisconsin, bounded and described as follows:




A 66 foot wide strip of land, formerly known as East Elm Road, being the South
33 feet of said Northeast Fractional 1/4 of Section 36, the South 33 feet of
said Northwest Fractional 1/4 of Section 31, the North 33 feet of said Southeast
1/4 of Section 36, the North 33 feet of said Southwest Fractional 1/4 of Section
31; lying East of the East line of the Chicago and North Western Transportation
Company right-of-way. Containing 4.69 acres more or less of land. Subject to
covenants, conditions, restrictions and easements of record.

















Area "D-1"

Being part of the Northeast 1/4 and the Northwest 1/4 of the Southwest 1/4 of
Section 6, Town 4 North, Range 23 East, Town of Caledonia, Racine County,
Wisconsin, bounded and described as follows:




Being the East 2007.70 feet of said Southwest 1/4 of Section 6, bounded on the
North by the South line of the North 12.82 chains (846.12 feet) of said
Southwest 1/4 of Section 6, bounded on the South by the North line of Parcel 3,
Certified Survey Map No. 1189, recorded in Volume 3 of Certified Survey Maps on
Pages 476-479 at the Registers Office of Racine County as Document No. 1214113.
Containing 4.81 acres more or less of land. Subject to covenants, conditions,
restrictions and easements of record.




Area "D-2"

Being part of the Northeast 1/4, Northwest 1/4, Southwest 1/4 and the Southeast
1/4 of the Southwest 1/4 of Section 6, Town 4 North, Range 23 East, Town of
Caledonia, Racine County, Wisconsin, bounded and described as follows:




Being all of Parcel 3, Certified Survey Map No. 1189, recorded in Volume 3 of
Certified Survey Maps on Pages 476-479 at the Registers Office of Racine County
as Document No. 1214113. Containing 33.14 acres more or less of land. Subject to
covenants, conditions, restrictions and easements of record.




Area "D-3"

Being part of the Southwest 1/4 and the Southeast 1/4 of the Southwest 1/4 of
Section 6, Town 4 North, Range 23 East, Town of Caledonia, Racine County,
Wisconsin, bounded and described as follows:




Being the South 14.64 chains (966.24 feet) of said Southwest 1/4 of Section 6,
lying East of the East line of the Chicago and North Western Transportation
Company right-of-way. Excepting therefrom the West 166 feet, being a 166 foot
wide strip of land lying East of, parallel and adjacent to said East line of the
Chicago and North Western Transportation Company right-of-way, further excepting
the South 33 feet for road purposes. Containing 44.98 acres more or less of
land. Subject to covenants, conditions, restrictions and easements of record.




Area "K-L"

Being part of the Southeast 1/4 of the Northwest 1/4, the Southwest 1/4 of the
Northeast 1/4, the Northwest 1/4 of the Southeast 1/4, the Northeast 1/4 of the
Southwest 1/4 of Section 36, Town 5 North, Range 22 East, City of Oak Creek,
Milwaukee County, Wisconsin, formerly known as East Elm Road, bounded and
described as follows:




Commencing at the Southwest corner of said Northwest 1/4 of Section 36; thence
N89°40’36”E along the South line of said Northwest 1/4 of Section 36, 2161.85
feet to a point S89°40’36”W, 474.58 feet from the Southeast corner of said
Northwest 1/4 of Section 36, said point also being the point of beginning;
thence N00°19’24”W, 75.00 feet to the Southwest corner of Lot 4, Block 16, Oak
View Subdivision No. 3; thence N89°40’36”E along the South line of said Block
16, 474.12 feet; thence S00°40’16”E along the East line of said Northwest 1/4 of
Section 36, 42.00 feet; thence N89°44’16”E along the South line of Tax Key No.
963-9995, 118.46 feet; thence S21°17’33”E along the West line of the Chicago and
North Western Transportation Company right-of-way, 70.71 feet; thence
S89°44’16”W along the North line of Tax Key No. 996-9998, 143.35 feet; thence
N00°42’13”W along the East line of said Southeast 1/4 of Section 36, 8.25 feet;
thence S89°40’36”W along the North line of Tax Key No. 967-9999-001, 474.74
feet;











thence N00°19’24”W, 24.75 feet to the point of beginning. Containing 1.2848
acres (55,964 Sq. Ft.) more or less of land. Subject to covenants, conditions,
restrictions and easements of record.




Corridor South of 7 Mile Road (not shown on diagram)

All that part of the Northwest One-quarter of Section Numbered Seven (7),
Township Numbered Four (4) North, Range Numbered Twenty-three (23) East,
described as follows:  Commencing at the point where the North line of said
Section Seven (7) intersects the East line of the railway right of way, One
Hundred (100) feet in width of the Chicago and Northwestern Railway Company;
running thence Southeasterly on said East line of said One Hundred (100) foot
right of way to the South line of the Northwest One-quarter of said Section
Seven (7); thence East on said South line to a point, which point is One Hundred
(100) feet distant Northeasterly from the East line of said railway right of
way, One Hundred (100) feet in width, measured at right angles thereto; thence
Northwesterly on a line parallel to and One Hundred (100) feet distant from the
East line of said railway right of way,  One Hundred (100) feet in width to the
North line of said Section Seven (7); thence West on said North line to the
place of beginning.  Said land being in the Town of Caledonia, County of Racine,
State of Wisconsin.











EXHIBIT B

Legal Descriptions of Parcel 1, Parcel 2 and the Retained Land

[exh1016002.gif] [exh1016002.gif]



















Being part of the Northeast one-quarter of the Southeast one-quarter and the
Southeast one-quarter of the Northeast Fractional one-quarter of Section 36,
Town 5 North, Range 22 East, and part of the Southwest Fractional one-quarter of
the Northwest Fractional one-quarter and the Northwest Fractional one-quarter of
the Southwest Fractional one-quarter of Section 31, Town 5 North, Range 23 East,
all in the City of Oak Creek, Milwaukee County, Wisconsin; Parcel 1 and Parcel 2
of said Easement and Indemnification Agreement being bounded and described as
follows (see preceding diagram):




Parcel 1

Commencing at a meander corner located on the North line of the aforesaid
Southwest Fractional one-quarter of Section 31; thence South 89°11'23" West
along said North line, 702.85 feet to the Northeast corner of the aforesaid
Southeast one-quarter of Section 36 and the point of beginning; thence North
66°17'20" East, 927.86 feet; thence North 23°42'40" West, 77.15 feet; thence
North 66°17'20" East, 166.64 feet; thence South 23°42'40" East, 787.91 feet;
thence South 66°17'20" West, 1313.52 feet; thence North 68°42'40" West, 317.56
feet; thence North 23°42'40" West, 486.22 feet; thence North 66°17'20" East,
443.57 feet to the point of beginning, containing 24.8128 acres (1,080,846
square feet) more or less of land.  Subject to covenants, conditions,
restrictions and easements of record.




Parcel 2

Commencing at a meander corner located on the North line of the aforesaid
Southwest Fractional one-quarter of Section 31; thence South 89°11'23" West
along said North line, 702.85 feet to the Northeast corner of the aforesaid
Southeast one-quarter of Section 36 and the point of beginning; thence North
66°17'20" East, 927.86 feet; thence North 23°42'40" West, 77.15 feet; thence
North 66°17'20" East, 166.64 feet; thence North 23°42'40" West, 196.12 feet;
thence North 53°42'40" West, 625.32 feet; thence South 66°17'20" West, 877.47
feet; thence South 21°17'20" West, 492.06 feet; thence South 23°42'40" East,
466.87 feet; thence North 66°17'20" East, 443.57 feet to the point of beginning,
containing 25.1419 acres (1,095,182 square feet) more or less of land.  Subject
to covenants, conditions, restrictions and easements of record.




Retained Land

The Land as described in Exhibit A less and except Parcel 1 and Parcel 2 as
described above.











EXHIBIT C

Description of the New Common Facilities Easement Area

The Parties agree that the New Common Facilities Easement covers only those
portions of the Retained Land which are required and necessary for the ownership
and siting of the New Common Facilities.  The Parties will formalize a legal
description of the New Common Facilities Easement Area once specific metes and
bounds descriptions have been prepared.











EXHIBIT D

Description of the Access Easement Area




The Parties agree that the Access Easement Area covers only those portions of
the Retained Land which are necessary for ingress to Parcel 1 and the New Common
Facilities Easement Area from a publicly dedicated right-of-way, and egress from
Parcel 1 and the New Common Facilities Easement Area.  The Parties will
formalize a legal description of the Access Easement Area once specific metes
and bounds descriptions have been prepared.















